                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF TENNESSEE

IN RE:                                       *
                                             *       CASE NO.: 3:19-bk-07235
CUMMINGS MANOOKIAN, PLLC,                    *
                                             *       CHAPTER 7
       Debtor.                               *

        OBJECTION/RESPONSE TO TRUSTEE’S MOTION TO APPROVE
   FEE AND EXPENSE DIVISION AMONG DEBTOR AND CUMMINGS LAW, LLC


       DEADLINE FOR FILING RESPONSES IS MAY 18, 2020. A HEARING
       WILL BE HELD ON THE OJBECTION/RESPONSE TO TRUSTEE’S
       MOTION TO APPROVE FEE AND EXPENSE DIVISION AMONG
       DEBTOR AND CUMMINGS LAW, LLC (DOC. 73) ON MAY 26, 2020 AT
       10:00 A.M. IN COURTROOM TWO, 2ND FLOOR, CUSTOMS HOUSE,
       701 BROADWAY, NASHVILLE, TENNESSEE.


       Comes Grant, Konvalinka & Harrison, P.C. (“GKH”) and files its Objection/Response to

the Trustee’s Motion to Approve Fee and Expense Division Among Debtor and Cummings Law,

LLC (Doc. 73). In support of its Objection/Response, GKH would show:

       1.      Cummings Manookian, PLLC filed its Chapter 7 bankruptcy on November 6, 2019.

       2.      GKH is a creditor of the Debtor holding a Judgment in the amount of $295,305.27

entered by the Chancery Court of Hamilton County, Tennessee, on April 8, 2019.

       3.      On April 27, 2020, the Trustee, through counsel, filed a Notice of Trustee’s Motion

to Approve Fee and Expense Division Among Debtor and Cummings Law, LLC, requesting Court

approval for division of fees and expenses in cases that originated with the Debtor but transferred

to Cummings Law, LLC upon the exit of Brian Cummings from the Debtor. The Motion seeks

approval for division of the fees pursuant to an agreement which purports to have been established



                                                 1




Case 3:19-bk-07235       Doc 77    Filed 05/18/20 Entered 05/18/20 15:40:00            Desc Main
                                   Document     Page 1 of 3
by the Amended and Restated Amended Operating Agreement of Cummings Manookian, PLLC

dated January 30, 2017 (the “Operating Agreement”).

       4.      The Trustee did not attach a copy of the Operating Agreement to the Motion and

creditors such as GKH should be able to review the document in order to determine whether the

Trustee’s Motion should be granted.

       5.      The Trustee’s Motion does not provide creditors with information as to what cases

are affected by the Motion, when those cases were filed, the amount of fees involved and similar

information. Creditors cannot adequately evaluate the Trustee’s Motion without that information.

       WHEREFORE, Grant, Konvalinka & Harrison, P.C. prays the Court to deny the Trustee’s

Motion to Approve Fee and Expense Division Among Debtor and Cummings Law, LLC until

sufficient information is provided to creditors to evaluate the Motion.


                                      Respectfully submitted,

                                      GRANT, KONVALINKA & HARRISON, P.C.

                                      By: /s/Harry R. Cash
                                             HARRY R. CASH (BPR #9385)
                                             633 Chestnut Street, Suite 900
                                             Chattanooga, Tennessee 37450-0900
                                             423-756-8400
                                             423-756-6518 - facsimile




                                                 2




Case 3:19-bk-07235       Doc 77    Filed 05/18/20 Entered 05/18/20 15:40:00          Desc Main
                                   Document     Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, a true and exact copy of the foregoing Objection to
Trustee’s Motion to Approve Fee and Expense Division Among Debtor and Cummings Law, LLC
was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the Notice of Electronic Filing. In addition, a copy was
sent by regular U.S. mail with sufficient postage thereon to deliver same to the following:

       Jeanne Ann Burton, Trustee
       Jeanne Ann Burton, PLLC
       4117 Hillsboro Pike, Suite 103-106
       Nashville, TN 37215

       United States Trustee
       701 Broadway
       Customs House, Suite 318
       Nashville, TN 37203

       Phillip G. Young, Jr.
       Thompson Burton PLLC
       One Franklin Park
       6100 Tower Circle, Suite 200
       Franklin, TN 37067

                                                            /s/ Harry R. Cash




                                                3




Case 3:19-bk-07235       Doc 77    Filed 05/18/20 Entered 05/18/20 15:40:00            Desc Main
                                   Document     Page 3 of 3
